Case 2:19-cv-00169-PLM-MV ECF No. 1-1 filed 08/29/19 PagelD.2 Page 1 of 1

25" Circuit Court of Michigan Marquette Cou nty

UNITED STATES DISTRICT COURT WESTERN DISTRICT OF MICHIGAN
People of Michigan Plaintiff

Vv. i Case #s'
" David McGrath Defendant Trial by Jury Demand Not guilty.
Atty. Numinen Judge J. Mazzuchi-

AFFIDAVIT / WITHDRAWAL of plea and NEW PLEA DEAL/ RETURN my PROPERTY and. BOND money i'll
drop money counterclaim. This is a good deal for the plaintiff. No People (Jury) appeared in the time allowed by law.
MOTION TO DISMISS all charges and Right to Replevlin. Please return.my property. This has dragged on for around a
year now. I win. 2° Amendment of the U.S. Constitution exempts me from Unconstitutional claims. Mo Forfeiture. a ,

_ constitutional defense and claim stands.

2 WITHDRAWAL OF PLEA Under rule 6.004 my jury trial was to be commenced in 180,days or the case dismissed with
" prejudice. This is the case.-Mi. Const. 1963, art. 1, § 15. Plaintiff has infringed on my right to keep and bear arms.

I, David McGrath.am a man and SENIOR CITIZEN who: was.determined competent to assist my Attorney i in my own
defense. Other good news for me. Norm kicked Ginger [around 200 Ib. Bully-woman] out and she is not around town.
Norm say's he will testify on my behalf against that aggressive woman he kicked out /evicted. She is guilty. |

NOTICE OF DISMISSAL WITH PREJUDICE / NOTICE OF DOUBLE JEAPORDY 5" Amendment US

Constitution / VIOLATION OF SPEEDY TRIAL ACT NO MOTIONS WERE FILED BY any ATTY. Causing any .
delay. NOTE: My Ist atty. Either didn't tell my 2" atty. That I had filed a removal to the US DISTRICT COURT, or niy 2"

atty. didn't know this and he failed to forward the file as if it unavailable, as if this case just started as a brand new case.

So changing Attorneys after the fact and placing me in double jeopardy has put me in double jeopardy. This is unlawful.
under the US Con. 5 Amendment and Michigan Constitutions. The Double Jeopardy Clause in the Michigan
' Constitution currently reads, “No person shall be subject for the same offense to be twice put in jeopardy.”

Filing of additional new photo evidence in the Federal Court from. State Court evidence file.

1. Bruise evidence where the plaintiff had assaulted me, and the 2. X-Ray of the 13 screws in a metal plate holding my arm
Together, I may defend my broken arm elderly self from attack by a flaky pothead. I'm not saying all dope smokers are
flaky, just the one who was punching me. You have to be nuts to charge an elderly senior citizen man and assault him with
your fists when he has a holstered pistol and you are high on dope because you don't want your boyfriend to pay for the
damage he did to my machine. He acknowledged his error and made me well. He is my friend and Norm ’is my friend. I am
their lawn guy. You were out of line. Ever charge a cop with a crime for getting punched then drawing his pistol?

1 David McGrath am a sound minded adult. I am re-filing this in the Federal Court because for some strange reason, the
people who want to harm me which seemed to:be the prosecutor, and my first attorney and as much as I hate to think this,
maybe my second atty.? My 1* atty, at first tricked me into a guilty plea I didn't want to do'and I withdrew it. My 2" atty.

. Said I didn't do anything wrong but properly defended myself. Now he changed his mind. I object.

Even Bully-woman herself said she attacked me first. The 2’ amendment and Michigan Constitution are my defense’ and
witness the fact that when one is attacked one may defend oneself. I was afraid of Bully-woman. She always picks a-fight
with me at Norm's. As I also had stated, I had blanks in my .38 special I got from norm, as to harm no-one. No one
discharged my gun and the presence of said gun stopped Bully-woman from punching me. Bully woman harmed me see |
photo graphs. She was the aggressor, not I. This is already written. When someone is hurting you, you can stop them any
way you can. I prefer the lawful method. Why is the plaintiff breaking the law by insisting on FOREIGN law.

(1) The 180-Day Rule. Except for crimes exempted by MCL 780.131(2), the inmate shall be brought to trial within 180 days
after the department of corrections causes to be delivered to the prosecuting attorney of the county in which the warrant,
indictment, information, or complaint is pending written notice of the place of imprisonment of the inmate and a request for
final disposition of the warrant, indictment, information, or complaint. THIS.ALL OCCURRED. I was Jailed.

(2) Remedy. In the event that action is not commenced on the matter for which request for disposition was made as
required in subsection ( 1), no court of this state shall any longer have jurisdiction thereof, nor shall the untried warrant,
indictment, information, or complaint be of any further force or effect, and the court shall enter an order dismissing the
same with prejudice. This is the story. Any Attorney worth 2 cents can win this case on my behalf.

(3) Respectfully, David McGrath defending co-counsel. UCC 1-308 UNDER RESERVE 6/22/2019
